

 
Exhibit 10.1
 


 
Performance Equity Award Agreement
 
March 21, 2011
 
[Name]
[Address]
 
Dear [Name]:
 
You have been selected by the Compensation Committee of the Board of Directors
(the “Board”) of KBW, Inc. (“KBW”) to receive a long term incentive award under
the KBW, Inc. 2009 Incentive Compensation Plan (the “Plan”) in the form of
performance equity awards (“Performance Equity Awards”) described below. The
Performance Equity Awards are Other Stock-Based Awards, as defined in the
Plan.  Each Performance Equity Award corresponds to one share of KBW Common
Stock (“Common Stock”). A Performance Equity Award constitutes a contingent and
unsecured promise of KBW to pay you one share of Common Stock. As the holder of
Performance Equity Awards, you have only the rights of a general unsecured
creditor of KBW, including, but not limited to, any rights in respect of
settlement of Performance Equity Awards and the payment of any amounts
reflecting dividends or other cash distributions. You will not be a stockholder
with respect to the shares of Common Stock corresponding to your Performance
Equity Awards unless and until your Performance Equity Awards are converted to
shares.
 
Capitalized terms used but not defined in this letter agreement have the
meanings given those terms in the Plan.
 
KBW has made this Performance Equity Award as an incentive for you to remain an
Employee and provide services to KBW. This Performance Equity Award Agreement
sets forth the general terms and conditions of your Performance Equity Award and
is subject to additional terms set forth in the Plan. The purpose of your
Performance Equity Award is, among other things, to align your interests with
the interests of KBW and its stockholders, to reward you for continuing as an
Employee providing service to KBW in the future and your compliance with KBW’s
policies, and to protect KBW’s interests in non-public, confidential and/or
proprietary information, products, trade secrets, customer relationships, and
other legitimate business interests. In view of these purposes, the number of
Performance Equity Awards that you earn under this Performance Equity Award
Agreement will depend on KBW’s performance during the performance period
specified below (the “Performance Period”). Moreover, you will earn the
Performance Equity Awards only if you continue to remain an Employee until the
end of the Performance Period (subject to limited exceptions set forth herein
and in the Plan).  You will have no right to your Performance Equity Awards
except as expressly provided herein and in the Plan.
 
1.           Grant of Award and Establishment of Performance Period.  You have
been granted Performance Equity Awards for the Performance Period as described
in the following table which, on the Settlement Date under Section 5 below, will
be settled in shares of Common Stock:
 

                 
Performance Period
 
Number of Shares of Common 
Stock Payable Upon Attainment 
of Target Performance Level
 
Year of Potential
               Payout           
2011-2013
   
40,080
     
2014
 

 
2.            Establishment of Threshold, Target and Maximum Performance
Levels.  The threshold, target and maximum performance levels applicable to your
Performance Equity Awards are based on the Return on KBW Average Equity (as
defined below) for the Performance Period and are shown in the following table:
 
 
 

--------------------------------------------------------------------------------

 



   
       2011-2013
       Performance
            Period      
Threshold
   
5%
 
Target
   
10%
 
Maximum
   
12.5%
 

 
3.           Percentage of Performance Equity Awards Earned. Following the end
of the Performance Period, the Committee shall determine and certify in writing
the extent to which the performance levels were in fact satisfied for the
Performance Period, if at all, and the percentage of the Performance Equity
Awards earned for the Performance Period in accordance with the following
schedule, subject to any adjustment by the Committee in its discretion in
accordance with Section 12.3 of the Plan:
 
Actual Performance Period Return on KBW Average 
                  Equity                   
   
Percentage of
Performance
 Equity Awards
       Earned       
Maximum or above    
200
% Target    
100
% Threshold    
20
% Below Threshold    
0
%

 
 
               If the actual Performance Period Return on KBW Average Equity is
between Threshold and Target or between Target and Maximum, the percentage of
your Performance Equity Awards earned between 20% and 100% or between 100% and
200%, respectively, shall be determined by linear interpolation (subject to any
adjustment otherwise permitted).
 
4.   Definitions
 
In addition to defined terms included in the Plan, the following terms apply to
this Performance Equity Award.  To the extent any terms are defined herein and
are inconsistent with the definition provided in the Plan, the definitions in
this Performance Equity Award Agreement will be deemed to be the applicable
definition.
 
“Average Stockholders’ Equity” is defined to be the quarterly average for each
year included in the Performance Period of the “Total Stockholders’ Equity”
attributable to Common Stock, but excluding any equity amounts attributable to
preferred stock or other securities, using quarter end numbers , as reported in
the consolidated financial statements of the Company prepared in conformity with
United States generally accepted accounting principles as codified in the FASB
Accounting Standards Codification (“GAAP ”), as applied to SEC registrants (or
any other governing accounting standards as may from time to time in the future
be applicable for SEC registrants), reported in a public filing with the SEC
prior to the determination of the percentage of the Performance Equity Awards
earned for the Performance Period.  By way of example only, if the quarter end
Total Stockholders’ Equity for a year was $400 million at first quarter end,
$410 million at second quarter end, $420 million at third quarter end and $440
at year end, the Average Stockholders’ Equity for that year would be equal to
the sum of those numbers divided by four, or $417.5 million.
 
 “Net Income From Operations” is defined to be the “Net Income” for each year
included in the Performance Period, as reported in the consolidated financial
statements of the Company prepared in conformity with GAAP, as applied to SEC
registrants (or any other governing accounting standards as may from time to
time in the future be applicable for SEC registrants),  as determined by the
Committee in accordance with this  Performance Equity Award Agreement to
eliminate on an after-tax basis, the impact of any of the following where such
impact occurs during the Performance Period and is specifically set forth in
such detail as to identify a change in a quantifiable manner in a required
public filing with the SEC prior to the determination of the percentage of
Performance Equity Awards earned for the Performance Period:
 
 
 

--------------------------------------------------------------------------------

 
 
 
·
extraordinary items (as such term is used under GAAP);

 
 
·
items resulting from a change in tax law;

 
 
·
cumulative effect of changes in accounting principles (reported in accordance
with GAAP)

 
 
·
any quantifiable Non-GAAP (or other applicable accounting standard) adjustment
to Net Income.

 
The Committee may also take into account other adjustments (for example,
extraordinary adjustments or unforeseen adjustments) but only if the effect of
such adjustment or adjustments would be to reduce the calculated potential
Performance Equity Award payout amounts.
 
“Return on KBW Average Equity” is defined as the average of the “Net Income From
Operations” divided by “Average Stockholders’ Equity” for each of the fiscal
years ended December 31 during the Performance Period.  By way of example only,
if the results of dividing Net Income From Operations by Average Stockholders
Equity in each of the years 2011, 2012 and 2013, were 11%, 9% and 10.5%, the
Return on KBW Average Equity would be 10.17%.
 
“Retirement” is defined to mean the termination of employment with KBW or any
Subsidiary or Affiliate of KBW  provided that the Employee has (a) reached the
age of 60 or older, or (b)(i) served as an employee for a sufficient number of
years that the sum of such Employee’s age and the number of years served by such
Employee as an employee is equal to or greater than 65, and (ii) entered into
the two-year Non-competition/Non-solicitation agreement with KBW in the form set
forth on Exhibit B to the Stockholders’ Agreement, dated as of October 30, 2006
between KBW and the Stockholders set forth therein or in such other form having
terms as KBW shall, in its sole discretion, deem acceptable.
 
5.           Settlement of Performance Equity Awards. Subject to Section 4
hereof, the percentage (if any) of your Performance Equity Awards that is earned
with respect to a Performance Period, as provided in Section 3 hereof, shall be
paid by KBW or a Subsidiary or Affiliate on March 15 after the calendar year end
coincident with the end of such Performance Period. Payments hereunder shall be
made in shares of Common Stock, in accordance with the Plan and this Performance
Equity Award Agreement.  At the time of payment, each Performance Equity Award
that the Committee certifies has been earned and directs KBW to pay in shares of
Common Stock will be converted into one share of Common Stock (subject to
adjustment as provided in Section 6 below and in the Plan).  Only whole shares
will be issued, so that any entitlement to a partial Performance Equity Awards
will be settled by payment of cash based upon the Fair Market Value of a share
of Common Stock as of the end of the Performance Period.  Shares of Common Stock
issued in settlement of Performance Equity Awards will be free of any further
restriction or retention period other than pursuant to applicable law or KBW
restrictions, holding periods or policies generally applicable to you.  All
payments will be made net of applicable taxes unless you have made alternative
arrangements with KBW to pay taxes at the time of settlement.


6.           Dividends and Other Distributions. During the Performance Period,
any ordinary cash dividends paid with respect to shares of Common Stock will not
be paid on such shares which may be subject to issuance upon determination of
achievement of the applicable performance level.  At the time of settlement of
any earned Performance Equity Awards, as provided in Section 5, KBW will be
obligated to pay a cash amount equal to the aggregate amount of any such cash
dividends declared and paid during the Performance Period, but solely with
respect to shares actually issued pursuant to this Performance Equity Award
Agreement, net of any applicable taxes.  In the event of any adjustment event
described in Section 4.4 of the Plan, including, but not limited to, the
issuance of any shares or securities as a dividend, or an extraordinary dividend
that is paid in cash, the Committee shall exercise its absolute discretion to
make adjustments, changes or modifications to the Performance Equity Awards in
accordance with the terms of the Plan.
 
7.           Termination of Employment. Except as otherwise provided in this
Section 7, you will not be entitled earn any Performance Equity Awards pursuant
to this Performance Equity Award Agreement with respect to the Performance
Period ending after your Termination. In the event of a Termination during a
Performance Period due to (a) Termination by KBW or a Subsidiary or Affiliate
without Cause, (b) Termination by you with Good Reason or (c) your death,
Disability or Retirement, you will be entitled to payment of a pro-rata portion
(based on the portion of such Performance Period that you were actively employed
by KBW or a Subsidiary or Affiliate) of
 
 
 

--------------------------------------------------------------------------------

 
 
your Performance Equity Awards at the end of such Performance Period, as if such
Termination had otherwise not occurred.
 
8.           Clawback.  In the event KBW is required to prepare an accounting
restatement due to KBW’s material noncompliance (as determined by KBW) with any
financial reporting requirement under the federal securities laws, then to the
extent the Committee reasonably determines that the performance certified by the
Committee, and any payment made with respect to this Performance Equity Award
Agreement (in shares of Common Stock or cash in lieu thereof), was based on such
materially noncompliant financial statements, you will be obligated to repay to
KBW:
 
 (i) the number of shares that were delivered upon settlement of Performance
Equity Awards, less the number of shares that would have been delivered had the
financial accounting statements been as presented in the accounting restatement
(such number of shares or cash amount determined in each case by the Committee
and before satisfaction of tax or other withholding obligations) (the “ Clawback
Amount”); provided , however , that to the extent that any of the shares
included in the Clawback Amount have been transferred, you shall repay to KBW an
amount equal to the number of such shares so transferred multiplied by the Fair
Market Value at the end of the Performance Period; plus
 
(ii) any dividend equivalents that were paid in respect of shares that are the
subject of the clawback.
 
Notwithstanding anything to the contrary, the Board shall have the right to
unilaterally amend this Section 8 to the extent deemed necessary or appropriate
to reflect the regulations to be adopted by the Securities and Exchange
Commission under Section 10D(b)(2) of the Securities and Exchange Act of 1934,
as amended, any rules or standards adopted by a national securities exchange,
any related guidance from a governmental agency which has jurisdiction over the
administration of such provision, any judicial interpretation of such provision
and any changes in applicable law.
 
9.           Compliance with Restrictive Covenants and Post-Termination
Restrictions.  In the event the Committee reasonably determines, and notifies
you in writing, that you have violated the terms of any restrictive covenants or
post termination restrictions included in any KBW policies or in any agreement
applicable to you, any Performance Equity Awards which have not been settled
will be cancelled and forfeited and, to the extent there has been settlement of
Performance Equity Awards hereunder, you will repay to KBW any and all
consideration which may have previously been paid in respect of this Performance
Equity Award Agreement in shares of Common Stock or cash; provided, however,
that to the extent that any of the shares included in such amount have been
transferred, you shall repay to KBW an amount equal to the number of such shares
so transferred multiplied by the Fair Market Value at the end of the Performance
Period.
 
10.           409A Compliance.  The parties intend that payments under this
Performance Equity Award Agreement comply with or be exempt from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively
“Code Section 409A”) and KBW shall have complete discretion to interpret and
construe this Performance Equity Award Agreement and any associated documents in
any manner that establishes an exemption from (or compliance with) the
requirements of Code Section 409A.  If for any reason, such as imprecision in
drafting, any provision of this Performance Equity Award Agreement does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by KBW in a manner consistent with such intent, as
determined in the discretion of KBW.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Performance Equity
Award Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Code Section 409A upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A, and, for
purposes of any such provision of this Performance Equity Award Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.”  The determination of whether and when a
separation from service has occurred for proposes of this Performance Equity
Award Agreement shall be made in accordance with the presumptions set forth in
Section 1.409A-1(h) of the Treasury Regulations.  Any provision of this
Performance Equity Award Agreement to the contrary notwithstanding, if at the
time of the your separation from service, KBW determines that you are a
“specified employee,” within the meaning of Code Section 409A, then to the
extent any payment that you are
 
 
 

--------------------------------------------------------------------------------

 
 
entitled to under this Performance Equity Award Agreement on account of your
separation from service would be considered nonqualified deferred compensation
under Code Section 409A, such payment shall be paid at the date which is the
earlier of (i) six (6) months and one day after your separation from service and
(ii) the date of your death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 10 shall be paid to
you in a lump-sum.   KBW makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this Performance
Equity Award Agreement are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A.
 
11.           Miscellaneous.  The percentage of your Performance Equity Awards
earned and settlement of your earned Performance Equity Awards (if any) are
governed by this Performance Equity Award Agreement and the Plan. All provisions
of your Performance Equity Award are subject to the terms and conditions set
forth in the Plan, which are hereby incorporated into this Performance Equity
Award Agreement by this reference.  To the extent the terms of this Performance
Equity Award Agreement are inconsistent with or modify, amend of supplement any
provisions of the Plan, to the extent permitted under the Plan, this Performance
Equity Award Agreement will be deemed to be a determination by the Committee to
so modify, amend or supplement the Plan and the terms of this Performance Equity
Award Agreement will have precedence over the Plan.
 
If you agree to the foregoing terms and conditions, please execute this
Performance Equity Award Agreement and the attached copy of this Performance
Equity Award Agreement and return one such executed original copy to the
Company.
 

 
Sincerely,
         
KBW, Inc.
         
 
By:
                Name:       Title:          

 
 
        I hereby accept the Performance Equity Award described in this
Performance Equity Award Agreement in accordance with the terms and conditions
set forth herein and those of the KBW, Inc. 2009 Incentive Compensation Plan.
 
 

             
 
 
       
[Name]
                 

 
 
 

 
 
 

--------------------------------------------------------------------------------